Exhibit 10.1

Execution Version

$250,000,000

MAGELLAN MIDSTREAM PARTNERS, L.P.

6.400% Senior Notes due 2037

UNDERWRITING AGREEMENT

April 12, 2007

WACHOVIA CAPITAL MARKETS, LLC

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

LAZARD CAPITAL MARKETS LLC

LEHMAN BROTHERS INC.

SUNTRUST CAPITAL MARKETS, INC.

c/o Wachovia Capital Markets, LLC

301 South College Street

Charlotte, North Carolina 28288-0613

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Dear Sirs:

Magellan Midstream Partners, L.P., a Delaware limited partnership (the
“Partnership”), proposes to issue and sell to the several underwriters named in
Schedule 1 hereto (collectively, the “Underwriters”) $250,000,000 aggregate
principal amount of its 6.400% Senior Notes due 2037 (the “Notes”) to be issued
pursuant to the terms of an indenture (the “Original Indenture”) between the
Partnership and U.S. Bank National Association, as trustee (the “Trustee”), to
be dated as of the Delivery Date (as defined in Section 3), as supplemented by
the First Supplemental Indenture to be dated as of the Delivery Date (the
“Supplemental Indenture”). The Original Indenture, as so supplemented, is
referred to herein as the “Indenture.” Wachovia Capital Markets, LLC and
Citigroup Global Markets Inc. shall act as representatives (the
“Representatives”) of the several Underwriters. Capitalized terms used but not
defined herein shall have the same meanings given them in the Partnership
Agreement (as defined herein).

Magellan GP, LLC, a Delaware limited liability company, serves as the general
partner (the “General Partner”) of the Partnership. The Partnership is the sole
limited partner of Magellan OLP, L.P., a Delaware limited partnership (the
“Operating Partnership”), and the sole member of Magellan Operating GP, LLC, a
Delaware limited liability company (“OLP GP”), which serves as the general
partner of the Operating Partnership. The Partnership is also the sole limited
partner of Magellan Pipeline Company, L.P., a Delaware limited partnership (“MPL
LP”), Magellan Pipeline Terminals, L.P., a Delaware limited partnership
(“MPT LP”), and the sole member of Magellan Pipeline GP, LLC, a Delaware limited
liability company (“MPGP LLC”), which serves as the general partner of MPL LP
and MPT LP. Each of Magellan NGL, LLC, a Delaware limited liability company
(“MNGL LLC”), Magellan Terminals Holdings,

 

1



--------------------------------------------------------------------------------

L.P., a Delaware limited partnership (“MTH LP”), Magellan Pipelines Holdings,
L.P., a Delaware limited partnership (“MPH LP”), Magellan Ammonia Pipeline,
L.P., a Delaware limited partnership (“MAP LP”), and Magellan Asset Services,
L.P., a Delaware limited partnership (“MAS LP”), is a subsidiary of the
Operating Partnership, and is sometimes referred to herein individually as a
“Subsidiary” and collectively as the “Subsidiaries.” The Operating Partnership
also owns a 50% limited liability company interest in Osage Pipe Line Company,
LLC, a Delaware limited liability company (“Osage”).

The Partnership, the General Partner, the Operating Partnership, OLP GP, MPL LP,
MPT LP, MPGP LLC and the Subsidiaries are sometimes referred to herein
individually as a “Partnership Entity” and collectively as the “Partnership
Entities.” The Partnership Entities, excluding the General Partner, are
sometimes referred to herein collectively as the “Partnership Group.” The
Partnership, the General Partner, the Operating Partnership, OLP GP, MPL LP,
MPT LP and MPGP LLC are sometimes referred to herein collectively as the
“Magellan Parties.”

This underwriting agreement (this “Agreement”) is to confirm the agreement among
the Magellan Parties and the Underwriters concerning the purchase of the Notes
from the Partnership by the Underwriters.

Section 1. Representations, Warranties and Agreements of the Partnership
Entities.

The Magellan Parties, jointly and severally, represent, warrant and agree that:

(a) Registration. A registration statement on Form S-3 (File No. 333-137166)
with respect to certain securities, including the Notes, has (i) been prepared
by the Partnership in conformity with the requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations (the
“Rules and Regulations”) of the Securities and Exchange Commission (the
“Commission”) thereunder; (ii) been filed with the Commission under the
Securities Act; and (iii) become effective under the Securities Act. Copies of
such registration statement and any amendment thereto have been delivered by the
Partnership to the Representatives. As used in this Agreement:

(i) “Applicable Time” means 3:09 p.m. (New York City time) on the date of this
Agreement, which the Underwriters have informed the Partnership is a time prior
to the time of the first sale of the Notes;

(ii) “Effective Date” means any date as of which any part of such registration
statement relating to the Notes became, or is deemed to have become, effective
under the Securities Act in accordance with the Rules and Regulations;

(iii) “Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules and Regulations) prepared by or on behalf of
the Partnership or used or referred to by the Partnership in connection with the
offering of the Notes, including the final term sheet prepared pursuant to
Section 4(b) hereof and attached to this Agreement in Annex 1 hereto;

(iv) “Preliminary Prospectus” means any preliminary prospectus relating to the
Notes included in such registration statement or filed with the Commission
pursuant to

 

2



--------------------------------------------------------------------------------

Rule 424(b) of the Rules and Regulations, including any preliminary prospectus
supplement thereto relating to the Notes;

(v) “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with each Issuer Free Writing Prospectus
filed or used by the Partnership on or before the Applicable Time, other than a
road show that is an Issuer Free Writing Prospectus under Rule 433 of the Rules
and Regulations;

(vi) “Prospectus” means the final prospectus relating to the Notes, including
any prospectus supplement thereto, as filed with the Commission pursuant to Rule
424(b) of the Rules and Regulations; and

(vii) “Registration Statement” means, collectively, the various parts of the
registration statement on Form S-3 (File No. 333-137166), each as amended as of
the Effective Date for such part, including any Preliminary Prospectus or the
Prospectus and all exhibits to such registration statement.

Any reference in this Agreement or the exhibits or annexes hereto to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents incorporated by reference therein
pursuant to Form S-3 under the Securities Act as of the date of the Registration
Statement, such Preliminary Prospectus or the Prospectus, as the case may be.
Any reference to the “most recent Preliminary Prospectus” shall be deemed to
refer to the latest Preliminary Prospectus included in the Registration
Statement or filed pursuant to Rule 424(b) prior to or on the date hereof
(including, for purposes hereof, any documents incorporated by reference therein
prior to or on the date hereof). Any reference to any amendment or supplement to
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the date of such Preliminary Prospectus or the
Prospectus, as the case may be, and incorporated by reference in such
Preliminary Prospectus or the Prospectus, as the case may be; and any reference
to any amendment to the Registration Statement shall be deemed to include any
periodic or current report of the Partnership filed with the Commission pursuant
to Section 13(a) or 15(d) of the Exchange Act after the Effective Date that is
incorporated by reference in the Registration Statement. The Commission has not
issued any order preventing or suspending the use of any Preliminary Prospectus,
the Prospectus or any Issuer Free Writing Prospectus or suspending the
effectiveness of the Registration Statement, and no proceeding for such purpose
has been instituted or threatened by the Commission. The Commission has not
notified the Partnership of any objection to the use of the form of the
Registration Statement.

(b) Well-Known Seasoned Issuer. The Partnership was, (i) at the time of filing
of the Registration Statement and (ii) at the time of the most recent amendment
thereto (whether by post-effective amendment, incorporated report filed pursuant
to Section 13 or 15(d) of the Exchange Act, or form of prospectus) for purposes
of complying with Section 10(a)(3) of the Securities Act (or, if any such
amendment was not made within the time period required by Section 10(a)(3) of
the Securities Act, at the date on which such amendment was required), a
“well-known seasoned issuer” (as defined in Rule 405 of the Rules and
Regulations). The Registration Statement is an “automatic shelf registration
statement” (as defined in Rule 405 of the Rules and Regulations) and was filed
not earlier than the date that is three years prior to the

 

3



--------------------------------------------------------------------------------

Delivery Date. The Partnership was not at the time of initial filing of the
Registration Statement and at the earliest time thereafter that the Partnership
or another offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Rules and Regulations) of the Notes, and will not be on
the Delivery Date, an “ineligible issuer” (as defined in Rule 405 of the Rules
and Regulations).

(c) Form of Documents. The Registration Statement conformed and will conform in
all material respects on the Effective Date and on the Delivery Date, and any
amendment to the Registration Statement filed after the date hereof will conform
in all material respects when filed, to the requirements of the Securities Act
and the Rules and Regulations. The Preliminary Prospectus conformed, and the
Prospectus will conform, in all material respects when filed with the Commission
pursuant to Rule 424(b) and on the Delivery Date to the requirements of the
Securities Act and the Rules and Regulations. The documents incorporated by
reference in any Preliminary Prospectus or the Prospectus conformed, and any
further documents so incorporated will conform, when filed with the Commission,
in all material respects to the requirements of the Exchange Act or the
Securities Act, as applicable, and the rules and regulations of the Commission
thereunder.

(d) Registration Statement. The Registration Statement did not, as of the
Effective Date, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; and each of the statements made by the
Partnership in the Registration Statement and any further amendments to the
Registration Statement within the coverage of Rule 175(b) of the Rules and
Regulations, including (but not limited to) any statements with respect to
future cash distributions of the Partnership or the anticipated ratio of taxable
income to distributions was made with a reasonable basis and in good faith;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Partnership through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 7(e).

(e) Prospectus. The Prospectus will not, as of its date or on the Delivery Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
each of the statements made or to be made by the Partnership in the Preliminary
Prospectus or the Prospectus, as applicable, and any further supplements to the
Preliminary Prospectus or the Prospectus within the coverage of Rule 175(b) of
the Rules and Regulations, including (but not limited to) any statements with
respect to future cash distributions of the Partnership or the anticipated ratio
of taxable income to distributions was made with a reasonable basis and in good
faith; provided that no representation or warranty is made as to information
contained in or omitted from the Prospectus in reliance upon and in conformity
with written information furnished to the Partnership through the
Representatives by or on behalf of any Underwriter specifically for inclusion
therein, which information is specified in Section 7(e).

(f) Documents Incorporated by Reference. The documents incorporated by reference
in the Registration Statement, any Preliminary Prospectus or the Prospectus,
when they were filed with the Commission and on the Delivery Date, conformed and
will conform in all

 

4



--------------------------------------------------------------------------------

material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder and any further documents filed with
the Commission and incorporated by reference in the Registration Statement, any
Preliminary Prospectus or the Prospectus, when filed with the Commission and on
the Delivery Date, will conform in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder. The
documents incorporated by reference in the Registration Statement, any
Preliminary Prospectus or the Prospectus did not, and any further documents
filed and incorporated by reference therein will not, when filed with the
Commission and on the Delivery Date, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(g) Pricing Disclosure Package. The Pricing Disclosure Package did not, as of
the Applicable Time, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Partnership through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein, which information is specified in
Section 7(e).

(h) Issuer Free Writing Prospectus and Pricing Disclosure Package. Each Issuer
Free Writing Prospectus (including, without limitation, any road show that is a
free writing prospectus under Rule 433 of the Rules and Regulations), when
considered together with the Pricing Disclosure Package as of the Applicable
Time, did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(i) Each Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations on the date of first use, and the
Partnership has complied with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Rules and Regulations. The Partnership
has not made any offer relating to the Notes that would constitute an Issuer
Free Writing Prospectus without the prior written consent of the
Representatives, except as set forth on Annex 2 hereto. The Partnership has
retained in accordance with the Rules and Regulations all Issuer Free Writing
Prospectuses that were not required to be filed pursuant to the Rules and
Regulations (it being understood that, as of the date hereof, the Partnership
has not retained any Issuer Free Writing Prospectus for the three year period
required thereby).

(j) Formation and Qualification of the Magellan Partnerships. Each of the
Partnership, the Operating Partnership, MPL LP, MPT LP, MTH LP, MPH LP, MAP LP,
MAS LP and Magellan IDR, L.P., a Delaware limited partnership (“IDR LP”) has
been duly formed and is validly existing in good standing as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”), has full partnership power and authority necessary to own or
hold its properties and assets and to conduct the businesses in which it is
engaged, and is duly registered or qualified to do business as a foreign limited

 

5



--------------------------------------------------------------------------------

partnership in each jurisdiction set forth opposite its name on Annex 3 hereto,
and such jurisdictions constitute all of the jurisdictions, with respect to each
of the Partnership, the Operating Partnership, MPL LP, MPT LP, MTH LP, MPH LP,
MAP LP, MAS LP and IDR LP, in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
so register or qualify would not (i) have a material adverse effect on the
condition (financial or other), business, prospects, properties,
securityholders’ equity or results of operations of the Partnership Group, taken
as a whole, or (ii) subject the limited partners of the Partnership to any
material liability or disability.

(k) Formation and Qualification of the Magellan Limited Liability Companies.
Each of the General Partner, OLP GP, MPGP LLC, MNGL LLC, Magellan IDR LP, LLC, a
Delaware limited liability company (“IDR LLC”) and Osage has been duly formed
and is validly existing in good standing as a limited liability company under
the Delaware Limited Liability Company Act (the “Delaware LLC Act”), has full
limited liability company power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged, and is duly
registered or qualified to do business as a foreign limited liability company in
each jurisdiction set forth opposite its name on Annex 3 hereto, and such
jurisdictions constitute all of the jurisdictions, with respect to each of the
General Partner, OLP GP, MPGP LLC, MNGL LLC, IDR LLC and Osage, in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to so register or qualify would not
(i) have a material adverse effect on the condition (financial or other),
business, prospects, properties, securityholders’ equity or results of
operations of the Partnership Group, taken as a whole, or (ii) subject the
limited partners of the Partnership to any material liability or disability.

(l) [Intentionally Omitted.]

(m) Ownership of Interests; Subsidiaries. Other than (i) the General Partner’s
ownership of the 1.995% general partner interest in the Partnership, a 100%
membership interest in IDR LLC and a 0.001% general partner interest in IDR LP,
(ii) the Partnership’s ownership of 100% of the member interests in MPGP LLC,
100% of the member interest of OLP GP, a 99.999% limited partner interest in the
Operating Partnership, a 99.999% limited partner interest in each of MPL LP and
MPT LP, (iii) OLP GP’s ownership of a 0.001% general partner interest in the
Operating Partnership, (iv) MPGP LLC’s ownership of a 0.001% general partner
interest in each of MPL LP and MPT LP, (v) the Operating Partnership’s ownership
of a 99.999% limited partner interest in each of MAP LP, MTH LP, MPH LP and MAS
LP, 100% of the member interests in MNGL LLC and 50% of the member interests in
Osage and (vi) MNGL LLC’s ownership of a 0.001% general partner interest in each
of MAP LP, MTH LP, MPH LP and MAS LP, none of the Partnership Entities own and,
at the Delivery Date, will own, directly or indirectly, any equity of any
corporation, partnership, limited liability company, joint venture, association
or other entity; and none of these entities, other than the Operating
Partnership, MPL LP and MTH LP, is a “significant subsidiary” of the Partnership
as such term is defined in Rule 405 of the Rules and Regulations.

(n) Ownership of the General Partner Interest in the Partnership. The General
Partner is the sole general partner of the Partnership with a 1.995% general
partner interest in the Partnership; such general partner interest has been duly
and validly authorized and issued in accordance with the agreement of limited
partnership of the Partnership (as the same may be

 

6



--------------------------------------------------------------------------------

amended or restated on or prior to the Delivery Date, the “Partnership
Agreement”); and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, equities, charges or
claims (collectively, “Liens”).

(o) Ownership of the Incentive Distribution Rights and Outstanding Units. As of
the Applicable Time and the date of the Prospectus, the Partnership has no
limited partner interests issued and outstanding other than the following:

(i) the Incentive Distribution Rights (as defined in the Partnership Agreement)
held by IDR LP; and

(ii) 66,546,297 Common Units held by public unitholders,

all of such Incentive Distribution Rights and Common Units and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Section 17-607 of the Delaware LP Act);
and the General Partner owns all of such Incentive Distribution Rights, free and
clear of all Liens.

(p) Authority. Each of the Magellan Parties has full right, power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
the Partnership has full right, power and authority to execute and deliver the
Notes, the Original Indenture and the Supplemental Indenture and to perform its
obligations thereunder (this Agreement, the Notes, the Original Indenture and
the Supplemental Indenture, are each referred to herein individually as a “Debt
Document” and collectively as the “Debt Documents”). On the Delivery Date, all
corporate, partnership and limited liability company action, as the case may be,
required to be taken by the Magellan Parties, or any of their securityholders,
partners or members for (i) the authorization, issuance, sale and delivery of
the Notes, (ii) the execution and delivery of the Debt Documents and (iii) the
consummation of the transactions contemplated by the Debt Documents, shall have
been validly taken.

(q) Authorization and Enforceability of the Indenture. The Indenture has been
duly qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and as of the Delivery Date, the Indenture will be duly
authorized, executed and delivered by the Partnership and will constitute a
valid and legally binding agreement of the Partnership enforceable against the
Partnership in accordance with its terms, except as enforceability may be
limited by the Enforceability Exceptions (as defined in Section 1(cc) herein).

(r) Valid Issuance of the Notes. The Notes have been duly authorized by the
Partnership for issuance and sale to the Underwriters and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Partnership enforceable
against the Partnership in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(s) Descriptions. Each Debt Document that is described in the Registration
Statement, the Pricing Disclosure Package and the Prospectus conforms in all
material respects

 

7



--------------------------------------------------------------------------------

to the description thereof contained in the Registration Statement, the Pricing
Disclosure Package and the Prospectus.

(t) Ownership of OLP GP. The Partnership is the sole member of OLP GP with a
100% member interest in OLP GP; such member interest has been duly authorized
and validly issued in accordance with the limited liability company agreement of
OLP GP (as the same may be amended or restated on or prior to the Delivery Date,
the “OLP GP LLC Agreement”), and is fully paid (to the extent required under the
OLP GP LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Section 18-607 of the Delaware LLC Act); and the Partnership owns
such member interest free and clear of all Liens.

(u) Ownership of MPGP LLC. The Partnership is the sole member of MPGP LLC with a
100% member interest in MPGP LLC; such member interest has been duly authorized
and validly issued in accordance with the limited liability company agreement of
MPGP LLC (as the same may be amended or restated on or prior to the Delivery
Date, the “MPGP LLC Agreement”), and is fully paid (to the extent required under
the MPGP LLC Agreement) and nonassessable (except as such nonassessability may
be affected by Section 18-607 of the Delaware LLC Act); and the Partnership owns
such member interest free and clear of all Liens.

(v) Ownership of the Operating Partnership.

(i) OLP GP is the sole general partner of the Operating Partnership with a
0.001% general partner interest in the Operating Partnership; such general
partner interest has been duly authorized and validly issued in accordance with
the agreement of limited partnership of the Operating Partnership (as the same
may be amended or restated on or prior to the Delivery Date, the “Operating
Partnership Agreement”); and the OLP GP owns such general partner interest free
and clear of all Liens.

(ii) The Partnership is the sole limited partner of the Operating Partnership
with a 99.999% limited partner interest in the Operating Partnership; such
limited partner interest has been duly authorized and validly issued in
accordance with the Operating Partnership Agreement and is fully paid (to the
extent required under the Operating Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Section 17-607 of the
Delaware LP Act); and the Partnership owns such limited partner interest free
and clear of all Liens.

(w) Ownership of MNGL LLC. The Operating Partnership is the sole member of MNGL
LLC with a 100% member interest in MNGL LLC; such member interest has been duly
authorized and validly issued in accordance with the limited liability company
agreement of MNGL LLC (as the same may be amended or restated on or prior to the
Delivery Date, the “MNGL LLC Agreement”), and is fully paid (to the extent
required under the MNGL LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
the Operating Partnership owns such member interest free and clear of all Liens.

(x) Ownership of the LP Subsidiaries.

(i) MNGL LLC is the sole general partner of each of MAP LP, MAS LP, MPH LP and
MTH LP (the “LP Subsidiaries”) with a 0.001% general partner interest in

 

8



--------------------------------------------------------------------------------

each of the LP Subsidiaries; each such general partner interest has been duly
authorized and validly issued in accordance with each of the respective
agreements of limited partnership of each of the LP Subsidiaries (as each may be
amended and restated on or prior to the Delivery Date, the “LP Subsidiary
Partnership Agreements”); and MNGL LLC owns each such general partner interest
free and clear of all Liens.

(ii) The Operating Partnership is the sole limited partner of each of the LP
Subsidiaries with a 99.999% limited partner interest in each of the LP
Subsidiaries; each such limited partner interest has been duly authorized and
validly issued in accordance with each of the respective LP Subsidiary
Partnership Agreements and is fully paid (to the extent required under each of
the LP Subsidiary Partnership Agreements) and nonassessable (except as such
nonassessability may be affected by Section 17-607 of the Delaware LP Act); and
the Operating Partnership owns each of such limited partner interest free and
clear of all Liens.

(y) Ownership of the General Partner. Magellan Midstream Holdings, L.P., a
publicly traded Delaware limited partnership (“MGG”), is the sole member of the
General Partner with a 100% member interest in the General Partner; such member
interest has been duly authorized and validly issued in accordance with the
limited liability company agreement of the General Partner (as the same may be
amended or restated on or prior to the Delivery Date, the “GP LLC Agreement”),
and is fully paid (to the extent required under the GP LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Section 18-607
of the Delaware LLC Act).

(z) Ownership of MPL LP and MPT LP.

(i) MPGP LLC is the sole general partner of each of MPL LP and MPT LP with a
0.001% general partner interest in each of MPL LP and MPT LP; each such general
partner interest has been duly authorized and validly issued in accordance with
the respective agreements of limited partnership of each of MPL LP and MPT LP
(as each may be amended or restated on or prior to the Delivery Date,
respectively, the “MPL LP Partnership Agreement” and the MPT LP Partnership
Agreement); and MPGP LLC owns each such general partner interest free and clear
of all Liens.

(ii) The Partnership is the sole limited partner of each of MPL LP and MPT LP
with a 99.999% limited partner interest in each of MPL LP and MPT LP; each such
limited partner interest has been duly authorized and validly issued in
accordance with the MPL LP Partnership Agreement and the MPT LP Partnership
Agreement, as applicable, and is fully paid (to the extent required under the
MPL LP Partnership Agreement or the MPT LP Partnership Agreement, as applicable)
and nonassessable (except as such nonassessability may be affected by
Section 17-607 of the Delaware LP Act); and the Partnership owns each such
limited partner interest free and clear of all Liens.

(aa) Ownership of Osage. The Operating Partnership owns a 50% member interest in
Osage; such membership interest has been duly authorized and validly issued in
accordance with the limited liability company agreement of Osage (as the same
may be amended or restated on or prior to the Delivery Date, the “Osage LLC
Agreement”), and is fully paid (to the extent

 

9



--------------------------------------------------------------------------------

required under the Osage LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
the Operating Partnership owns such member interest free and clear of all Liens.

(bb) Authorization of the Agreement. This Agreement has been duly authorized,
executed and delivered by the Magellan Parties.

(cc) Authorization and Enforceability of Other Agreements.

(i) The Partnership Agreement has been duly authorized, executed and delivered
and is a valid and legally binding agreement of the General Partner, enforceable
against the General Partner in accordance with its terms.

(ii) The Operating Partnership Agreement has been duly authorized, executed and
delivered by OLP GP and the Partnership, and is a valid and legally binding
agreement of OLP GP and the Partnership, enforceable against OLP GP and the
Partnership in accordance with its terms.

(iii) The GP LLC Agreement has been duly authorized, executed and delivered by
MGG, and is a valid and legally binding agreement of MGG, enforceable against
MGG in accordance with its terms.

(iv) The MPL LP Partnership Agreement has been duly authorized, executed and
delivered by MPGP LLC and the Partnership, and is a valid and legally binding
agreement of MPGP LLC and the Partnership, enforceable against MPGP LLC and the
Partnership in accordance with its terms.

(v) The MNGL LLC Agreement has been duly authorized, executed and delivered by
the Operating Partnership, and is a valid and legally binding agreement of the
Operating Partnership, enforceable against the Operating Partnership in
accordance with its terms.

(vi) Each of the LP Subsidiary Partnership Agreements has been duly authorized,
executed and delivered by the Operating Partnership and MNGL LLC and is a valid
and legally binding agreement of the Operating Partnership and MNGL LLC,
enforceable against the Operating Partnership and MNGL LLC in accordance with
its terms.

(vii) The MPGP LLC Agreement has been duly authorized, executed and delivered by
the Partnership, and is a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms.

(viii) The Osage LLC Agreement has been duly authorized, executed and delivered
by the Operating Partnership and is a valid and legally binding agreement of the
Operating Partnership, enforceable against the Operating Partnership in
accordance with its terms.

(ix) The MPT LP Partnership Agreement has been duly authorized, executed and
delivered by the Partnership and MPGP LLC and is a valid and legally binding

 

10



--------------------------------------------------------------------------------

agreement of the Partnership and MPGP LLC, enforceable against the Partnership
and MPGP LLC in accordance with its terms.

(x) The OLP GP LLC Agreement has been duly authorized, executed and delivered by
the Partnership, and is a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms.

provided that, with respect to each agreement described in Section 1(cc) above,
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) (the “Enforceability Exceptions”); and
provided further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws.

(dd) No Conflicts or Violations. None of the (i) offering, issuance and sale by
the Partnership of the Notes, (ii) execution, delivery and performance of the
Debt Documents by the Magellan Parties, (iii) consummation of the transactions
contemplated by the Debt Documents, or (iv) application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in each of the most
recent Preliminary Prospectus and the Prospectus (A) conflicts or will conflict
with or constitutes or will constitute a breach or violation of any provision of
the certificate of limited partnership or agreement of limited partnership,
certificate of formation or limited liability company agreement or operating
agreement, or any other organizational documents of any of the Partnership
Entities, (B) conflicts or will conflict with or constitutes or will constitute
a breach or violation of, or a default under (or an event which, with notice or
lapse of time or both, would constitute such an event) any indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
any of the Partnership Entities is a party or by which any of them or any of
their respective properties may be bound, (C) violates or will violate any
statute, law or regulation or any order, judgment, decree or injunction of any
court or governmental agency or body having jurisdiction over any of the
Partnership Entities or any of their assets or properties in a proceeding to
which any of them or other property is a party or (D) will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of any of the Partnership Entities, in the case of clauses (B), (C) or
(D), which conflicts, breaches, violations or defaults would have a material
adverse effect upon the condition (financial or other), business, prospects,
properties, securityholders’ equity or results of operations of the Partnership
Group, taken as a whole.

(ee) No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification of or with any court or arbitrator or
governmental or regulatory authority (a “Consent”) is required for (i) the
execution, delivery and performance of each of the Debt Documents, (ii) the
issuance and sale of the Notes and compliance by the Magellan Parties with the
terms thereof by the Magellan Parties, (iii) the consummation of the
transactions contemplated by the Debt Documents (including the issuance and sale
of the Notes), or (iv) the application of the proceeds from the sale of the
Notes as described under “Use of Proceeds” in each of the most recent
Preliminary Prospectus and the Prospectus except for such Consents (A) as have
been, or will be prior to the Delivery Date, obtained under the Securities Act,
the Exchange Act and the Trust Indenture Act, (B) as may be required under
applicable state securities or “blue sky” laws in connection with the purchase
and distribution of the Notes by

 

11



--------------------------------------------------------------------------------

the Underwriters, and (C) that, if not obtained or made, would not, individually
or in the aggregate, have a material adverse effect on the condition (financial
or other), business, assets or results of operations of the Partnership Group,
taken as a whole.

(ff) No Sales. No Partnership Entity has sold or issued any securities of the
same class as the Notes during the six-month period preceding the date of the
Prospectus, including any sales pursuant to Rule 144A under, or Regulations D or
S of, the Securities Act other than Notes sold pursuant to the Registration
Statement.

(gg) No Material Adverse Change. Neither the General Partner nor any member of
the Partnership Group has sustained, since the date of the latest audited
financial statements included or incorporated by reference in the most recent
Preliminary Prospectus, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the most recent Preliminary
Prospectus; and, since such date, (i) there has not been any change in the
capitalization or long-term debt of the General Partner or the capitalization or
consolidated long-term debt of the Partnership Group, taken as a whole, or
(ii) any material adverse change, or any development involving a prospective
material adverse change, in or affecting the general affairs, management,
consolidated financial position, securityholders’ equity, capitalization,
results of operations, business or prospects of the Partnership Group, taken as
a whole, otherwise than as set forth or contemplated in the most recent
Preliminary Prospectus.

(hh) Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included or incorporated by reference in
the Registration Statement, the most recent Preliminary Prospectus, and the
Prospectus (and any amendment or supplement thereto) comply as to form in all
material respects with the requirements of Regulation S-X under the Securities
Act and the Exchange Act and present fairly in all material respects the
financial position, results of operations and cash flows of the entities
purported to be shown thereby on the basis stated therein at the respective
dates or for the respective periods to which they apply, and have been prepared
in accordance with generally accepted accounting principles consistently applied
throughout the periods involved. Any summary selected historical financial
information set forth in the Registration Statement, the most recent Preliminary
Prospectus and the Prospectus (and any amendment or supplement thereto) is
accurately presented in all material respects and prepared on a basis consistent
with the audited and unaudited historical consolidated financial statements from
which it has been derived.

(ii) Independent Registered Public Accounting Firm. Ernst & Young LLP, who have
certified certain financial statements of the General Partner and the
Partnership Group, and whose reports are included and incorporated by reference
in the Registration Statement, the most recent Preliminary Prospectus and the
Prospectus (and any amendment or supplement thereto) and who have delivered the
letter referred to in Section 6(g) hereof, are and have been, during the periods
covered by the financial statements on which they reported, an independent
registered public accounting firm with respect to the General Partner and the
Partnership Group as required by the Securities Act and the Rules and
Regulations and the Public Company Accounting Oversight Board (United States)
(the “PCAOB”).

 

12



--------------------------------------------------------------------------------

(jj) Title to Properties. The General Partner and each member of the Partnership
Group have good and indefeasible title to all real property and good title to
all personal property owned by them, in each case free and clear of all liens,
claims, security interests, encumbrances and other defects, except (i) such as
are described in the most recent Preliminary Prospectus and the Prospectus or
(ii) such as do not materially affect the value of such property taken as a
whole and do not materially interfere with the use made and proposed to be made
of such property taken as a whole as described in the most recent Preliminary
Prospectus and the Prospectus; provided that, with respect to title to pipeline
rights-of-way, the Magellan Parties represent only that none of MPH LP, MAP LP,
MPL LP or, to their knowledge, Osage, has received any actual notice or claim
from any owner of land upon which its pipeline is located that any of such
entities, as applicable, does not have sufficient title to enable it to use and
occupy the pipeline rights-of-way as they are used and occupied as described in
the most recent Preliminary Prospectus and the Prospectus and which constitute
valid claims or which have not been satisfied by the applicable parties that
will have a material adverse effect on the condition (financial or other),
business, prospects, properties or results of operations of the Partnership
Group, taken as a whole. All assets held under lease or license by the members
of the Partnership Group are held under valid, subsisting and enforceable leases
or licenses, with such exceptions (i) as are not material and do not interfere
with the use made and proposed to be made of such assets as they have been used
as described in the most recent Preliminary Prospectus and the Prospectus or
(ii) that would not have a material adverse effect on the condition (financial
or other), business, prospects, properties, securityholders’ equity or results
of operations of the Partnership Group, taken as a whole.

(kk) Insurance. Each of the Partnership Entities carries, or is covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of their respective properties and as is customary
for businesses engaged in similar businesses in similar industries, and none of
the Partnership Entities has received notice of cancellation or non-renewal of
such insurance.

(ll) Intellectual Property. Each of the Partnership Entities owns or possesses
adequate rights to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights and licenses necessary for the conduct of its business and none of
the Partnership Entities is aware of any claim to the contrary or any challenge
by any other person to the rights of any of the Partnership Entities with
respect to the foregoing.

(mm) No Legal Proceedings. Except as described in the most recent Preliminary
Prospectus and the Prospectus, there are no legal or governmental proceedings
pending to which any of the Partnership Entities is a party or of which any
property or assets of any of the Partnership Entities is the subject that are
required to be described in the Registration Statement, the most recent
Preliminary Prospectus and the Prospectus and that are not described as
required; and to the best knowledge of the Partnership Entities, no such
proceedings are threatened by governmental authorities or by others.

(nn) Adequate Disclosure. There are no agreements, contracts or other documents
which are required to be described in the Prospectus or filed as exhibits to the
Registration Statement by the Securities Act or by the Rules and Regulations
thereunder which have not been described in the Prospectus or filed as exhibits
to the Registration Statement.

 

13



--------------------------------------------------------------------------------

(oo) Related Party Transactions. No relationship, direct or indirect, exists
between or among any member of the Partnership Group on the one hand, and the
securityholders, customers or suppliers of any member of the Partnership Group,
the directors or officers of the General Partner, or any affiliate of a member
of the Partnership Group, on the other hand, which is required to be described
in the Registration Statement, the most recent Preliminary Prospectus and the
Prospectus, which is not so described; and no Partnership Entity has, in
violation of the Sarbanes-Oxley Act of 2002, directly or indirectly, extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or executive
officer of any Partnership Entity.

(pp) No Labor Disputes. Except as described in the most recent Preliminary
Prospectus and the Prospectus, no labor disturbance by the employees of any
member of the Partnership Group (and to the extent they perform services on
behalf of any of any member of the Partnership Group, employees of the general
partner of MGG), exists or, to the knowledge of the Partnership Entities, is
imminent or threatened, which might be expected to have a material adverse
effect on the general affairs, management, consolidated financial position,
securityholders’ equity, results of operations, business or prospects of the
Partnership Group, taken as whole.

(qq) Employee Benefit Matters. The Partnership and the General Partner are in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the General Partner or the Partnership would have
any liability; neither the Partnership nor the General Partner has incurred nor
does either expect to incur liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “pension plan” or (ii) Sections 412
or 4971 of the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder (the “Code”); and each
“pension plan” for which the General Partner or the Partnership would have any
liability that is intended to be qualified under Section 401(a) of the Code has
been determined by the Internal Revenue Service to be so qualified and nothing
has occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification.

(rr) Tax Returns. Each of the Partnership Entities has filed (or has obtained
extensions with respect to) all material tax returns required to be filed
through the date hereof, which returns are complete and correct in all material
respects, and has paid all taxes shown to be due pursuant to such returns, other
than those (i) which, if not paid, would not have a material adverse effect on
the condition (financial or other), business, prospects, properties,
securityholders’ equity or results of operations of the Partnership Group, taken
as a whole, or (ii) which are being contested in good faith. No tax deficiency
has been determined adversely to any Partnership Entity which has had (nor does
the Partnership have any knowledge of any tax deficiency which, if determined
adversely to any Partnership Entity, might have) a material adverse effect on
the condition (financial or other), business, prospects, properties,
securityholders’ equity or results of operations of the Partnership Group, taken
as a whole.

(ss) No Changes. Since the date as of which information is given in the most
recent Preliminary Prospectus through the date hereof, and except as may
otherwise be disclosed in the

 

14



--------------------------------------------------------------------------------

most recent Preliminary Prospectus, neither the General Partner nor any member
of the Partnership Group has (i) issued or granted any securities, (ii) incurred
any material liability or obligation, direct or contingent, other than
liabilities and obligations which were incurred in the ordinary course of
business, (iii) entered into any transaction not in the ordinary course of
business or (iv) declared or paid any distributions other than to another member
of the Partnership Group.

(tt) Books and Records. The Partnership Entities (i) make and keep accurate
books and records and (ii) maintain internal accounting controls which provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of the Partnership’s consolidated financial statements and to
maintain accountability for the Partnership’s consolidated assets, (C) access to
its assets is permitted only in accordance with management’s authorization and
(D) the reported accountability for its assets is compared with existing assets
at reasonable intervals.

(uu) No Violations or Defaults. None of the Partnership Entities (i) is in
violation of its certificate of limited partnership or agreement of limited
partnership, certificate of formation or limited liability company agreement,
certificate of incorporation or bylaws or other organizational or governing
documents; (ii) is in breach or default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
breach or default, in the due performance or observance of any term, covenant or
condition contained in any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject, (iii) is in
violation of any law, ordinance, governmental rule, regulation or court decree
to which it or its property or assets may be subject or (iv) has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii), (iii) and (iv) as
would not have a material adverse effect on the condition (financial or other),
business, assets or results of operations of the Partnership Group, taken as a
whole, or could materially impair the ability of any of the Magellan Parties to
perform their respective obligations, if any, under this Agreement.

(vv) FCPA. No Partnership Entity, nor any director, officer, agent, employee or
other person associated with or acting on behalf of any Partnership Entity has
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(ww) Environmental Compliance. Except as described in the most recent
Preliminary Prospectus and the Prospectus, none of the Partnership Entities has
violated any environmental, safety, health or similar law or regulation
applicable to its business relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), or lacks any permits, licenses or other
approvals required of them under applicable Environmental Laws to own, lease or
operate their properties and conduct their business as described in the most
recent Preliminary Prospectus or is violating any terms and conditions of any
such permit, license or approval, which in each case would

 

15



--------------------------------------------------------------------------------

have a material adverse effect on the condition (financial or other), business,
assets or results of operations of the Partnership Group, taken as a whole.

(xx) Investment Company. Neither the General Partner nor any member of the
Partnership Group is, or, as of the Delivery Date after giving effect to the
offer and sale of the Notes by the Partnership and the application of the net
proceeds as described in the most recent Preliminary Prospectus and the
Prospectus, will be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.

(yy) Certificates. Each certificate signed by or on behalf of any Partnership
Entity and delivered to the Underwriters or counsel for the Underwriters
pursuant to this Agreement shall be deemed to be a representation and warranty
by such Partnership Entity to the Underwriters as to the matters covered
thereby.

(zz) Compliance with Sarbanes-Oxley. The Partnership is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act of 2002.

(aaa) Statistical Data. The statistical and market-related data included in the
most recent Preliminary Prospectus and the Registration Statement are based on
or derived from sources which the Partnership Entities believe to be reliable
and accurate.

(bbb) Disclosure Controls and Procedures. The Partnership has established and
maintains disclosure controls and procedures (as such term is defined in rule
13a-15 under the Exchange Act), which (i) are designed to ensure that material
information relating to the Partnership, including its consolidated
subsidiaries, is made known to the Partnership’s principal executive officer and
its principal financial officer by others within those entities, particularly
during the periods in which the periodic reports required under the Exchange Act
are being prepared, (ii) have been evaluated for effectiveness as of
December 31, 2006, and (iii) are effective in all material respects to perform
the functions for which they were established.

(ccc) Internal Control Over Financial Reporting. Since the date of the most
recent audited balance sheet of the Partnership and its consolidated
subsidiaries reviewed or audited by Ernst & Young LLP and the audit committee of
the board of directors of the General Partner, (i) the Partnership has not been
advised of (A) any significant deficiencies in the design or operation of
internal control over financial reporting that could adversely affect the
ability of the Partnership and each of its subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
control over financial reporting and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal control over financial reporting of the Partnership and each of its
subsidiaries, and (ii) since that date, there have been no changes in internal
control over financial reporting, including any corrective actions with regard
to significant deficiencies and material weaknesses, that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.

(ddd) No Distribution of Offering Materials. None of the Partnership Entities
has distributed and, prior to the later to occur of the Delivery Date and
completion of the distribution of the Notes, will distribute any offering
material in connection with the offering and sale of the Notes other than any
Preliminary Prospectus, the Prospectus, any Issuer Free

 

16



--------------------------------------------------------------------------------

Writing Prospectus to which the Representatives have consented in accordance
with Sections 1(i) or 4(f) and any Issuer Free Writing Prospectus set forth in
Annex 2 hereto.

Section 2. Purchase of the Notes by the Underwriters.

On the basis of the representations and warranties contained in, and subject to
the terms and conditions of, this Agreement, the Partnership agrees to issue and
sell the Notes to the several Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase the principal amount of Notes from
the Partnership set forth opposite that Underwriter’s name in Schedule 1 hereto
at a price equal to 98.685% of the principal amount thereof plus accrued
interest, if any, from April 19, 2007 to the Delivery Date. The Partnership
shall not be obligated to deliver any of the Notes except upon payment for all
the Notes to be purchased as provided herein.

The Partnership understands that the Underwriters intend to make a public
offering of the Notes as soon after the effectiveness of this Underwriting
Agreement as in the judgment of the Representatives is advisable, and initially
to offer the Notes on the terms and conditions set forth in the Prospectus. The
Partnership acknowledges and agrees that the Underwriters may offer and sell
Notes to or through any affiliate of an Underwriter and that any such affiliate
may offer and sell Notes purchased by it to or through any Underwriter.

Section 3. Delivery of and Payment for the Notes.

Delivery of and payment for the Notes shall be made at the offices of Andrews
Kurth LLP in Houston, Texas beginning at 9:00 a.m. Houston, Texas time, on
April 19, 2007, the fifth full business day following the date of this
Agreement, or at such other time, date or place as the Representatives and the
Partnership may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Delivery Date.”

Payment for the Notes shall be made by wire transfer in immediately available
funds to the account(s) specified by the Partnership to the Representatives
against delivery to the nominee of The Depository Trust Company, for the account
of the Underwriters, of one or more global notes representing the Notes
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Notes duly paid by the Partnership. The Global Note will be
made available for inspection by the Representatives not later than 1:00 P.M.,
New York City time, on the business day prior to the Delivery Date.

Section 4. Further Agreements of the Magellan Parties.

Each of the Magellan Parties, jointly and separately, covenants and agrees with
each Underwriter:

(a) Preparation of Prospectus and Registration Statement. (i) To prepare the
Prospectus in a form approved by the Representatives and to file such Prospectus
pursuant to Rule 424(b) under the Securities Act not later than Commission’s
close of business on the second business day following the execution and
delivery of this Agreement or, if applicable, such earlier time as may be
required by Rule 424(b) under the Securities Act; (ii) to make no further
amendment or any supplement to the Registration Statement or to the Prospectus
prior to the Delivery Date except as permitted herein; (iii) to advise the
Representatives, promptly after

 

17



--------------------------------------------------------------------------------

it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any supplement to the
Prospectus or any amended Prospectus has been filed and to furnish the
Representatives with copies thereof; (iv) to file promptly all reports and other
documents required to be filed by the Partnership with the Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date
of the Prospectus and for so long as the delivery of a prospectus is required in
connection with the offering and sale of the Notes; (v) to advise the
Representatives, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of, or notice objecting to the use of, the Registration Statement, any
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or
the suspension of the qualification of the Notes for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus or for additional information; and (vi) in the event of the issuance
of any stop order or of any order preventing or suspending the use of, or any
notice objecting to the use of, the Registration Statement, any Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus or suspending
any such qualification, to use promptly its best efforts to obtain its
withdrawal;

(b) Term Sheet. The Partnership will prepare a final term sheet containing
solely a description of the Notes, substantially in the form of Annex 1 hereto
and approved by the Representatives and file such term sheet pursuant to Rule
433(d) of the Rules and Regulations within the time period prescribed by such
Rule.

(c) Copies of Documents to Underwriters. To deliver promptly to the
Representatives such number of the following documents as the Representatives
shall reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (including all
consents and exhibits), (ii) each Preliminary Prospectus, the Prospectus and any
amended or supplemented Prospectus, (iii) each Issuer Free Writing Prospectus
and (iv) any document incorporated by reference in the Registration Statement,
any Preliminary Prospectus or the Prospectus (excluding exhibits thereto), other
than documents available via EDGAR (as defined herein); and, if the delivery of
a prospectus is required at any time after the date hereof in connection with
the offering or sale of the Notes or any other securities relating thereto (or
in lieu thereof, the notice referred to in Rule 173(a)) and if at such time any
events shall have occurred as a result of which the Prospectus as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
to amend the Registration Statement or amend or supplement the Pricing
Disclosure Package or the Prospectus or to file under the Exchange Act any
document incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act or with a request from the Commission, to
notify the Representatives and, upon their request, to prepare and furnish
without charge to each Underwriter and to any dealer in securities as many
copies as the Representatives may from time to time reasonably request of an
amended Registration Statement or amended or supplemented Pricing Disclosure
Package or the Prospectus which will correct such statement or omission or
effect such compliance;

 

18



--------------------------------------------------------------------------------

(d) Filing of Amendment or Supplement. To file promptly with the Commission any
amendment to the Registration Statement, the Pricing Disclosure Package or the
Prospectus or any supplement to the Prospectus that may, in the reasonable
judgment of the Partnership or the Representatives, be required by the
Securities Act or requested by the Commission;

(e) Copies of Amendments or Supplements. Prior to filing with the Commission any
amendment to the Registration Statement or amendment or supplement to the
Pricing Disclosure Package or the Prospectus, any document incorporated by
reference in the Pricing Disclosure Package or the Prospectus, any amendment to
any document incorporated by reference in the Pricing Disclosure Package or the
Prospectus or any prospectus pursuant to Rule 424 of the Rules and Regulations,
to furnish a copy thereof to the Representatives and counsel for the
Representatives and obtain the consent of the Underwriters to the filing;

(f) Issuer Free Writing Prospectus. Not to make any offer relating to the Notes
that would constitute an Issuer Free Writing Prospectus without the prior
written consent of the Representatives.

(g) Retention of Issuer Free Writing Prospectus. To retain in accordance with
the Rules and Regulations all Issuer Free Writing Prospectuses not required to
be filed pursuant to the Rules and Regulations; and if at any time after the
date hereof any events shall have occurred as a result of which any Issuer Free
Writing Prospectus, as then amended or supplemented, would conflict with the
information in the Registration Statement, the most recent Preliminary
Prospectus or the Prospectus or would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus, to notify the Representatives
and, upon their request, to file such document and to prepare and furnish
without charge to each Underwriter as many copies as the Representatives may
from time to time reasonably request of an amended or supplemented Issuer Free
Writing Prospectus that will correct such conflict, statement or omission or
effect such compliance.

(h) Reports to Securityholders. As soon as practicable after the “effective
date” (as defined in Rule 158 of the Securities Act), to make generally
available to the Partnership’s securityholders and to deliver to the
Representatives an earnings statement of the Partnership and its subsidiaries
(which need not be audited) complying with Section 11(a) of the Securities Act
and the Rules and Regulations (including, at the option of the Partnership, Rule
158);

(i) Copies of Reports. For a period of two (2) years following the date hereof,
to furnish or to make available via the Commission’s Electronic Data Gathering,
Analysis and Retrieval (EDGAR) System to the Representatives copies of all
materials furnished by the Partnership to its securityholders and all public
reports and all reports and financial statements furnished by the Partnership to
the principal national securities exchange or automated quotation system upon
which the Notes may be listed pursuant to requirements of or agreements with
such exchange or system or to the Commission pursuant to the Exchange Act or any
rule or regulation of the Commission thereunder;

(j) Blue Sky Registration. Promptly from time to time to take such action as the
Representatives may reasonably request to qualify the Notes for offering and
sale under the

 

19



--------------------------------------------------------------------------------

securities laws of such jurisdictions as the Representatives may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Notes; provided that in connection therewith the Partnership
shall not be required to qualify as a foreign limited partnership or to file a
general consent to service of process in any jurisdiction;

(k) Application of Proceeds. To apply the net proceeds from the offering of the
Notes as set forth in the Prospectus;

(l) Investment Company. To take such steps as shall be necessary to ensure that
neither the General Partner nor any member of the Partnership Group shall become
an “investment company” as defined in the Investment Company Act of 1940, as
amended;

(m) No Stabilization or Manipulation. To not directly or indirectly take any
action designed to or which constitutes or which might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Partnership to facilitate the
sale or resale of the Notes;

(n) SEC Fees. To pay the required Commission filing fees relating to the Notes
within the time period required by Rule 456(b)(1) of the Rules and Regulations
without regard to the proviso therein and otherwise in accordance with Rule
456(b) and 457(r) of the Rules and Regulations; and

(o) Notice of Pricing Disclosure Package. If there occurs an event or
development as a result of which the Pricing Disclosure Package would include an
untrue statement of material fact or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, to notify promptly the
Representatives so that any use of the Pricing Disclosure Package may cease
until it is amended or supplemented.

Each of the Underwriters agree that it shall not include any “issuer
information” (as defined in Rule 433 of the Rules and Regulations) in any “free
writing prospectus” (as defined in Rule 405 of the Rules and Regulations) used
or referred to by any of the Underwriters without the prior consent of the
Partnership (any such issuer information with respect to the use of which the
Partnership has given its consent (being referred to as “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in any document filed by the Magellan
Parties with the Commission prior to the use of such free writing prospectus and
(ii) “issuer information,” as used in this paragraph, shall not be deemed to
include information prepared by or on behalf of the Underwriters on the basis of
or derived from issuer information.

Section 5. Expenses.

The Magellan Parties agree to pay (a) the costs incident to the authorization,
issuance, sale and delivery of the Notes and any taxes payable in that
connection; (b) the costs incident to the preparation, printing and filing under
the Securities Act of the Registration Statement, the Preliminary Prospectus,
the Prospectus and any Issuer Free Writing Prospectus and any amendments and
exhibits thereto; (c) the costs of distributing the Registration Statement as

 

20



--------------------------------------------------------------------------------

originally filed and each amendment thereto and any post-effective amendments
thereof (including, in each case, exhibits), any Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto or any document incorporated by reference therein, all as provided in
this Agreement; (d) the costs of producing and distributing the Debt Documents,
any supplemental agreement among Underwriters and any other related documents in
connection with the offering, purchase, sale and delivery of the Notes; (e) the
filing fees incident to securing any required review by the National Association
of Securities Dealers, Inc. of the terms of sale of the Notes; (f) any
applicable listing or other fees; (g) the fees and expenses of qualifying the
Notes under the securities laws of the several jurisdictions as provided in
Section 4(j) and of preparing, printing and distributing a Blue Sky Memorandum
(including related fees and expenses of counsel to the Underwriters); (h) any
fees charged by rating agencies for rating the Notes; (i) the fees and expenses
of the Trustee and any paying agent (including related fees and expenses of any
counsel to such parties); (j) the costs and expenses of the Partnership relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Notes, including, without limitation, expenses
associated with the production of road show slides and graphics, travel and
lodging expenses of the Representatives and officers of the Partnership and the
cost of any aircraft chartered in connection with the road show and (k) all
other costs and expenses incident to the performance of the obligations of the
Partnership under this Agreement; provided that, except as provided in this
Section 5 and in Sections 7 and 10, the Underwriters shall pay their own costs
and expenses, including the costs and expenses of their counsel, any transfer
taxes on the Notes which they may sell and the expenses of advertising any
offering of the Notes made by the Underwriters.

Section 6. Conditions of Underwriters’ Obligations.

The respective obligations of the Underwriters hereunder are subject to the
accuracy, when made and on the Delivery Date, of the representations and
warranties of the Magellan Parties contained herein, to the performance by the
Magellan Parties of their respective obligations hereunder, and to each of the
following additional terms and conditions:

(a) The Prospectus shall have been timely filed with the Commission in
accordance with Section 4(a); any material required to be filed by the
Partnership pursuant to Rule 433(d) under the Securities Act shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; the Partnership shall have complied with all filing
requirements applicable to any Issuer Free Writing Prospectus used or referred
to after the date hereof; no stop order suspending the effectiveness of the
Registration Statement or any part thereof or preventing or suspending the use
of the Prospectus or any Issuer Free Writing Prospectus shall have been issued
and no proceeding for that purpose shall have been initiated or threatened by
the Commission; no notice pursuant to Rule 401(g) (2) of the Securities Act
shall have been received; and any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus or
otherwise shall have been disclosed to the Representatives and complied with to
their satisfaction; and the Commission shall not have notified the Partnership
of any objection to the use of the form of the Registration Statement.

(b) All partnership and limited liability company proceedings and other legal
matters incident to the authorization, form and validity of the Debt Documents,
the Registration Statement, the Prospectus and any Issuer Free Writing
Prospectus, and all other legal matters

 

21



--------------------------------------------------------------------------------

relating to this Agreement, the Debt Documents, and the transactions
contemplated hereby and thereby shall be reasonably satisfactory in all material
respects to counsel for the Underwriters, and the Partnership shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

(c) Vinson & Elkins L.L.P. shall have furnished to the Representatives their
written opinion, as counsel to the Partnership, addressed to the Underwriters
and dated the Delivery Date, in form and substance reasonably satisfactory to
the Representatives and their counsel with respect to the matters set forth in
Exhibit A to this Agreement.

(d) The Representatives shall have received from Lonny Townsend, General Counsel
of the General Partner, his written opinion, addressed to the Underwriters and
dated the Delivery Date, in form and substance satisfactory to the
Representatives and their counsel, with respect to the matters set forth in
Exhibit B to this Agreement.

(e) Intentionally omitted.

(f) The Representatives shall have received from Andrews Kurth LLP, counsel for
the Underwriters, such opinion or opinions, dated the Delivery Date, with
respect to the issuance and sale of the Notes, the Registration Statement, the
Prospectus and the Pricing Disclosure Package and other related matters as the
Representatives may reasonably require, and the Partnership shall have furnished
to such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

(g) At the time of execution of this Agreement, the Representatives shall have
received from Ernst & Young LLP a letter or letters, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act PCAOB and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the most recent Preliminary Prospectus, as of
a date not more than three (3) days prior to the date hereof), the conclusions
and findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.

(h) With respect to the letter or letters of Ernst & Young LLP referred to in
the preceding paragraph and delivered to the Representatives concurrently with
the execution of this Agreement (the “initial letter”), the Partnership shall
have furnished to the Representatives a letter (the “bring-down letter”) of such
accountants, addressed to the Underwriters and dated such Delivery Date
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the applicable rules and
regulations thereunder adopted by the Commission and the PCAOB and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the date of the bring-down letter (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Prospectus, as of a date not more than
three (3)

 

22



--------------------------------------------------------------------------------

days prior to the date of the bring-down letter), the conclusions and findings
of such firm with respect to the financial information and other matters covered
by the initial letter and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

(i) On the Delivery Date, the General Partner shall have furnished to the
Representatives a certificate, dated the Delivery Date, of its Chief Executive
Officer, its President or any of its Vice Presidents and its Chief Financial
Officer stating that:

(i) the representations, warranties and agreements of the Magellan Parties
contained in this Agreement are true and correct at and as of the Delivery Date;
the Magellan Parties have complied with all the agreements contained in this
Agreement and satisfied all the conditions contained in this Agreement on their
part to be complied with or satisfied at or prior to the Delivery Date;

(ii) no event contemplated in Sections 6(j) and 6(k) has occurred in respect of
the Partnership Entities;

(iii) the Prospectus has been timely filed with the Commission in accordance
with Section 4(a); no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of such officers,
threatened by the Commission; no notice pursuant to Rule 401(g)(2) of the
Securities Act shall have been received; and any request of the Commission for
inclusion of additional information in the Registration Statement or the
Prospectus or otherwise has been disclosed to the Representatives and complied
with; and the Commission has not notified the Partnership of any objection to
the use of the form of the Registration Statement or any post-effective
amendment thereto; and

(iv) they have carefully examined the Registration Statement, the Prospectus and
the Pricing Disclosure Package, and, in their opinion, (A) (i) the Registration
Statement, including the documents incorporated by reference therein, as of the
most recent Effective Date, (ii) the Prospectus, including the documents
incorporated by reference therein, as of its date and on the Delivery Date, and
(iii) the Pricing Disclosure Package, as of the Applicable Time, did not and do
not include any untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in each case, in the light of the circumstances under which they were
made) not misleading, and (B) since the Effective Date no event has occurred
which is required to be set forth in a supplement or amendment to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus
that has not been so set forth.

(j) None of the Partnership Entities shall have sustained since the date of the
latest audited financial statements included or incorporated by reference in the
most recent Preliminary Prospectus (A) any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the most recent
Preliminary Prospectus and the Prospectus or shall have become a party to or the
subject of any litigation, court or governmental action, investigation,

 

23



--------------------------------------------------------------------------------

order or decree which is materially adverse to the Partnership Entities, taken
as a whole or (B) since such date there shall not have been any material adverse
change in the partners’ or members’ capital, capital stock or short-term or
long-term debt of the Partnership Entities, taken as a whole, or any change, or
any development involving a prospective material adverse change, in or affecting
the general affairs, operations, business, prospects, capitalization,
management, financial position, securityholders’ equity or results of operations
of the Partnership Entities, taken as a whole, otherwise than as set forth or
contemplated in the most recent Preliminary Prospectus and the Prospectus, the
effect of which, in any such case described in clause (A) or (B), makes it in
the judgment of the Representatives, impracticable or inadvisable to proceed
with the public offering or the delivery of the Notes being delivered on the
Delivery Date on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Prospectus.

(k) Subsequent to the execution and delivery of this Agreement, if any debt
securities of any of the Partnership Entities are rated by any “nationally
recognized statistical rating organization,” as that term is defined by the
Commission for purposes of Rule 436(g)(2) of the Rules and Regulations, (i) no
downgrading shall have occurred in the rating accorded such debt securities
(including the Notes) and (ii) no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any securities of any of the Partnership Entities.

(l) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or the American Stock Exchange or in the
over-the-counter market shall have been suspended or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or in such market by the Commission,
by such exchange or by any other regulatory body or governmental authority
having jurisdiction, (ii) trading in any securities of any of the Partnership
Entities on any exchange or in the over-the-counter market, shall have been
suspended or the settlement of such trading generally shall have been materially
disrupted or minimum prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (iii) a banking moratorium shall
have been declared by federal or state authorities, (iv) the United States shall
have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States or (v) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including without limitation, as a result of terrorist
activities after the date hereof, or the effect of international conditions on
the financial markets in the United States shall be such, as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the public offering or delivery of the Notes being delivered on the Delivery
Date on the terms and in the manner contemplated in the Prospectus.

(m) If any event shall have occurred on or prior to the Delivery Date that
requires the Partnership under Section 4(d) to prepare an amendment or
supplement to the Prospectus, such amendment or supplement shall have been
prepared, the Representatives shall have been given a reasonable opportunity to
comment thereon as provided in Section 4(e) hereof, and copies thereof shall
have been delivered to the Representatives reasonably in advance of such
Delivery Date.

 

24



--------------------------------------------------------------------------------

(n) The Partnership Entities shall have furnished the Representatives such
additional documents and certificates as the Representatives or counsel for the
Underwriters may reasonably request.

All opinions, letters, documents, evidence and certificates mentioned above or
elsewhere in this Agreement shall be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

Section 7. Indemnification and Contribution.

(a) The Magellan Parties, jointly and severally, shall indemnify and hold
harmless each Underwriter, its officers, directors and employees, and any person
who controls any Underwriter within the meaning of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Notes), to which that
Underwriter, officer, director, employee or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Preliminary Prospectus, the Registration Statement or the Prospectus or in any
amendment or supplement thereto, or (B) any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or (C) any Permitted Issuer Information used
or referred to in any “free writing prospectus” (as defined in Rule 405 of the
Rules and Regulations) used or referred to by any Underwriter, (D) any “road
show” (as defined in Rule 433 of the Rules and Regulations) not constituting an
Issuer Free Writing Prospectus (a “Non-Prospectus Road Show”) or (E) any Blue
Sky application or other document prepared or executed by the Partnership (or
based upon any written information furnished by the Partnership for use therein)
specifically for the purpose of qualifying any or all of the Notes under the
securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “Blue Sky Application”),
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
the Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or in any amendment or supplement thereto or in any Permitted Issuer
Information, any Non-Prospectus Road Show or any Blue Sky Application, any
material fact required to be stated therein or necessary to make the statements
therein (in the case of all of the foregoing, other than the Registration
Statement, in the light of the circumstances under which they were made) not
misleading, or (iii) any act or failure to act or any alleged act or failure to
act by any Underwriter in connection with, or relating in any manner to, the
Notes or the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon matters covered by clause (i) or (ii) above (provided that the
Magellan Parties shall not be liable under this clause (iii) to the extent that
it is determined in a final judgment by a court of competent jurisdiction that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by such Underwriter
through its gross negligence or willful misconduct), and shall reimburse each
Underwriter and each such officer, director, employee or controlling person
promptly upon demand for any legal or other expenses reasonably incurred by that
Underwriter, officer, director, employee or controlling person in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Magellan Parties shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or

 

25



--------------------------------------------------------------------------------

is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Prospectus, the Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus, or in any such amendment or
supplement thereto, or in any Permitted Issuer Information, any Non-Prospectus
Road Show or any Blue Sky Application, in reliance upon and in conformity with
written information concerning such Underwriter furnished to the Partnership
through the Representatives by or on behalf of any Underwriter specifically for
inclusion therein which information consists solely of the information specified
in Section 7(e) hereof. The foregoing indemnity agreement is in addition to any
liability which the Magellan Parties may otherwise have to any Underwriter or to
any officer, employee or controlling person of that Underwriter.

(b) Each Underwriter, severally and not jointly, shall indemnify and hold
harmless the Magellan Parties, their employees, the officers and directors of
the General Partner, and any person who controls the Magellan Parties within the
meaning of the Securities Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Magellan Parties or any such director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Non-Prospectus Road Show or Blue Sky Application, (ii) the omission or alleged
omission to state in any Preliminary Prospectus, the Prospectus or the
Registration Statement, any material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of all of
the foregoing, other than the Registration Statement, in light of the
circumstances under which they were made), but in each case only to the extent
that the untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning such Underwriter furnished to the Partnership through the
Representatives by or on behalf of that Underwriter specifically for inclusion
therein, and shall reimburse the Magellan Parties and any such director,
officer, employee or controlling person for any legal or other expenses
reasonably incurred by the Magellan Parties or any such director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred. The foregoing indemnity agreement is in addition to
any liability which any Underwriter may otherwise have to the Partnership or any
such director, officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided further, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have to
an indemnified party otherwise than under this Section 7. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified

 

26



--------------------------------------------------------------------------------

party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 7 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Representatives shall have the right to employ counsel to
represent jointly the Representatives and those other Underwriters and their
respective officers, employees and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Underwriters against the Magellan Parties under this Section 7 if, in the
reasonable judgment of the Representatives, it is advisable for the
Representatives and those Underwriters, officers, employees and controlling
persons to be jointly represented by separate counsel, and in that event the
fees and expenses of one such separate counsel (plus one local counsel if
necessary) shall be paid by the Magellan Parties. No indemnifying party shall
(i) without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld), settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment of the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

(d) If the indemnification provided for in this Section 7 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Magellan
Parties, on the one hand, and the Underwriters on the other, from the offering
of the Notes or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Magellan Parties, on the one hand, and the Underwriters on the
other, with respect to the statements or omissions which resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the
Magellan Parties, on the one hand, and the Underwriters on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Magellan Parties, on the one hand,
and the total underwriting discounts and commissions received by the
Underwriters with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement, in each case as set forth in the table on the cover page
of the Prospectus. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Partnership or the Underwriters, the intent of the parties

 

27



--------------------------------------------------------------------------------

and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Magellan Parties and the Underwriters
agree that it would not be just and equitable if contributions pursuant to this
Section 7 were to be determined by pro rata allocation (even if the Underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 7 shall be deemed to include, for purposes of
this Section 7(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Notes underwritten by it and distributed to the public
was offered to the public exceeds the amount of any damages which such
Underwriter has otherwise paid or become liable to pay by reason of any untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute as provided in this Section 7(d) are several in proportion to their
respective underwriting obligations and not joint.

(e) The Underwriters severally confirm and the Magellan Parties acknowledge that
the table of underwriters on page S-29, the second and sixth paragraphs under
the table of underwriters on page S-29, the last two sentences of the first
paragraph on page S-30, the third and fourth sentences of the third paragraph on
page S-30, and the fifth, sixth and eighth paragraphs on page S-30, all under
the caption “Underwriting” in the most recent Preliminary Prospectus and
Prospectus are correct and constitute the only information concerning such
Underwriters furnished in writing to the Partnership by or on behalf of the
Underwriters specifically for inclusion in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Non-Prospectus Road Show.

Section 8. Defaulting Underwriters.

If, on the Delivery Date, any Underwriter defaults in the performance of its
obligations under this Agreement, the remaining non-defaulting Underwriters
shall be obligated to purchase the Notes that the defaulting Underwriter agreed
but failed to purchase on the Delivery Date in the respective proportions which
the principal amount of the Notes set opposite the name of each remaining
non-defaulting Underwriter in Schedule 1 hereto bears to the total principal
amount of Notes set opposite the names of all the remaining non-defaulting
Underwriters in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Underwriters shall not be obligated to purchase any of the Notes
on the Delivery Date if the total principal amount of the Notes that the
defaulting Underwriter or Underwriters agreed but failed to purchase on such
date exceeds 9.09% of the aggregate principal amount of Notes to be purchased on
the Delivery Date, and any remaining non-defaulting Underwriter shall not be
obligated to purchase more than 110% of the total principal amount of Notes
which it agreed to purchase on the Delivery Date pursuant to the terms of
Section 2. If the foregoing maximums are exceeded, the remaining non-defaulting
Underwriters, or those other underwriters satisfactory to the Representatives
who so agree, shall have the right, but shall not be obligated, to purchase, in
such proportion as may be agreed upon among them, the total aggregate principal
amount of the Notes to be purchased on the Delivery

 

28



--------------------------------------------------------------------------------

Date. If the remaining Underwriters or other underwriters satisfactory to the
Representatives do not elect to purchase the Notes that the defaulting
Underwriter or Underwriters agreed but failed to purchase on the Delivery Date,
in accordance with the first sentence of this Section 8, this Agreement shall
terminate without liability on the part of any non-defaulting Underwriter or the
Magellan Parties, except that the Magellan Parties will continue to be liable
for the payment of expenses to the extent set forth in Sections 5 and 10. As
used in this Agreement, the term “Underwriter” includes, for all purposes of
this Agreement unless the context requires otherwise, any party not listed in
Schedule 1 hereto who, pursuant to this Section 8, purchases Notes that a
defaulting Underwriter agreed but failed to purchase.

Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have to the Magellan Parties for damages, including expenses paid by the
Partnership pursuant to Sections 5 and 10, caused by its default. If other
underwriters are obligated or agree to purchase the Notes of a defaulting or
withdrawing Underwriter, either the Representatives or the Partnership may
postpone the Delivery Date for up to seven (7) full business days in order to
effect any changes that in the opinion of counsel for the Partnership or counsel
for the Underwriters may be necessary in the Registration Statement, the
Prospectus or in any other document or arrangement.

Section 9. Termination.

The obligations of the Underwriters hereunder may be terminated by the
Representatives by notice given to and received by the Partnership prior to
delivery of and payment for the Notes if, prior to that time, any of the events
described in Sections 6(j), 6(k), or 6(l) shall have occurred or if the
Underwriters shall decline to purchase the Notes for any reason permitted under
this Agreement.

Section 10. Reimbursement of Underwriters’ Expenses.

If the sale of the Notes provided for herein is not consummated because any
condition of the Underwriters’ obligations set forth in Section 7 hereof is not
satisfied, because of any failure, refusal or inability on the part of any of
the Magellan Parties to perform any agreement herein or comply with any
provision hereof other than by reason of a default by any of the Underwriters,
the Magellan Parties will reimburse the Underwriters for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Underwriters in connection with this Agreement and the proposed purchase of
the Notes, and upon demand the Magellan Parties shall pay the full amount
thereof to the Representatives. If this Agreement is terminated pursuant to
Section 8 hereof by reason of the default of one or more Underwriters, the
Magellan Parties shall not be obligated to reimburse any defaulting Underwriter
on account of those expenses.

Section 11. Research Independence.

The Magellan Parties acknowledge that the Underwriters’ research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Underwriters’ research analysts may hold views and make
statements or investment recommendations and/or publish research reports with
respect to the Magellan Parties and/or the offering of the Notes that

 

29



--------------------------------------------------------------------------------

differ from the views of their respective investment banking divisions. The
Magellan Parties hereby waive and release, to the fullest extent permitted by
law, any claims that the Magellan Parties may have against the Underwriters with
respect to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Magellan Parties by such Underwriters’ investment banking divisions. The
Magellan Parties acknowledge that each of the Underwriters is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement.

Section 12. No Fiduciary Duty.

The Magellan Parties acknowledge and agree that in connection with this
offering, sale of the Notes or any other services the Underwriters may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Underwriters: (i) no fiduciary
or agency relationship between the Magellan Parties and any other person, on the
one hand, and the Underwriters, on the other, exists; (ii) the Underwriters are
not acting as advisors, expert or otherwise, to any of the Magellan Parties,
including, without limitation, with respect to the determination of the public
offering price of the Notes, and such relationship between the Magellan Parties,
on the one hand, and the Underwriters, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Underwriters may have to the Magellan Parties shall be limited to those
duties and obligations specifically stated herein; and (iv) the Underwriters and
their respective affiliates may have interests that differ from those of the
Magellan Parties. The Magellan Parties hereby waive any claims that they may
have against the Underwriters with respect to any breach of fiduciary duty in
connection with this offering of the Notes.

Section 13. Notices.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

(a) if to the Underwriters, shall be delivered or sent by mail, telex or
facsimile transmission to each of Wachovia Capital Markets, LLC, 301 South
College Street, Charlotte, North Carolina 28288-0613, Attn: Javier Taborga (Fax:
(704) 383-0661), and Citigroup Global Markets Inc., 388 Greenwich St., New York,
NY 10013, Attn: General Counsel (Fax: (212) 816-7912);

(b) if to the Magellan Parties, shall be delivered or sent by mail, telex or
facsimile transmission to the address of the Partnership set forth in the
Registration Statement, Attention: General Counsel (Fax: (918) 574-7039);

provided, however, that any notice to an Underwriter pursuant to Section 7(c)
shall be delivered or sent by mail, telex or facsimile transmission to such
Underwriter at its address set forth in its acceptance telex to the
Representatives, which address will be supplied to any other party hereto by the
Representatives upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Magellan
Parties shall be entitled to act and rely

 

30



--------------------------------------------------------------------------------

upon any request, consent, notice or agreement given or made on behalf of the
Underwriters by the Representatives and the Underwriters shall be entitled to
act and rely upon any request, consent, notice or agreement given or made on
behalf of the Magellan Parties.

Section 14. Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon the
Underwriters, the Magellan Parties and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that (A) the representations, warranties, indemnities and
agreements of the Magellan Parties contained in this Agreement shall also be
deemed to be for the benefit of the person or persons, if any, who control any
Underwriter within the meaning of Section 15 of the Securities Act and (B) the
indemnity agreement of the Underwriters contained in Section 7(b) of this
Agreement shall be deemed to be for the benefit of directors of the General
Partner, the officers of the General Partner who have signed the Registration
Statement and any person controlling the General Partner within the meaning of
Section 15 of the Securities Act. Nothing in this Agreement is intended or shall
be construed to give any person, other than the persons referred to in this
Section 14, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

Section 15. Survival.

The respective indemnities, representations, warranties and agreements of the
Magellan Parties and the Underwriters contained in this Agreement or made by or
on behalf on them, respectively, pursuant to this Agreement, shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any investigation made by or on behalf of any of them or any
person controlling any of them.

Section 16. Definition of the Terms “Business Day” and “Subsidiary”.

For purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday which is not a day on which banking institutions
in New York are generally authorized or obligated by law or executive order to
close and (b) “subsidiary” and “affiliate” have their respective meaning set
forth in Rule 405 of the Rules and Regulations.

Section 17. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Section 18. Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original but all such counterparts shall together constitute one and the same
instrument.

 

31



--------------------------------------------------------------------------------

Section 19. Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

[Signature Pages to Follow]

 

32



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Magellan Parties
and the Underwriters, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, “Partnership” MAGELLAN MIDSTREAM PARTNERS, L.P.

By:

  Magellan GP, LLC, its General Partner   By:  

/s/ John D. Chandler

 

  Name:   John D. Chandler  

Title:

  Chief Financial Officer and Treasurer

 

“General Partner”

MAGELLAN GP, LLC

By:  

/s/ John D. Chandler

 

Name:   John D. Chandler Title:   Chief Financial Officer and Treasurer

 

“Operating Partnership”

MAGELLAN OLP, L.P.

By:

  Magellan Operating GP, LLC, its General Partner   By:  

/s/ John D. Chandler

 

  Name:   John D. Chandler  

Title:

  Chief Financial Officer and Treasurer

Magellan Midstream Partners, L.P. Underwriting Agreement Signature Page

 



--------------------------------------------------------------------------------

“OLP GP” MAGELLAN OPERATING GP, LLC By:   /s/ John D. Chandler Name:   John D.
Chandler Title:   Chief Financial Officer and Treasurer     “MPL LP” MAGELLAN
PIPELINE COMPANY, L.P. By:   Magellan Pipeline GP, LLC, its General Partner By:
  /s/ John D. Chandler Name:   John D. Chandler Title:   Chief Financial Officer
and Treasurer         “MPT LP” MAGELLAN PIPELINE TERMINALS, L.P. By:   Magellan
Pipeline GP, LLC, its General Partner       By:   /s/ John D. Chandler   Name:  
John D. Chandler   Title:   Chief Financial Officer and Treasurer “MPGP LLC”
MAGELLAN PIPELINE GP, LLC.         By:   /s/ John D. Chandler Name:   John D.
Chandler Title:   Chief Financial Officer and Treasurer

Magellan Midstream Partners, L.P. Underwriting Agreement Signature Page

 



--------------------------------------------------------------------------------

Accepted:

WACHOVIA CAPITAL MARKETS, LLC

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

LAZARD CAPITAL MARKETS LLC

LEHMAN BROTHERS INC.

SUNTRUST CAPITAL MARKETS, INC.

 

By:

  WACHOVIA CAPITAL MARKETS, LLC, on behalf of itself and each of the other
Underwriters named on Schedule 1 hereto  

 

By:

  /s/ Steven J. Taylor Name:   Steven J. Taylor Title:   Managing Director

Magellan Midstream Partners, L.P. Underwriting Agreement Signature Page

 



--------------------------------------------------------------------------------

By:

  CITIGROUP GLOBAL MARKETS INC, on behalf of itself and each of the other
Underwriters named on Schedule 1 hereto  

 

By:

  /s/ Brian D. Bednarski Name:   Brian D. Bednarski Title:   Director

Magellan Midstream Partners, L.P. Underwriting Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

 

Underwriters

   Principal
Amount

Wachovia Capital Markets, LLC

   $ 75,000,000

Citigroup Global Markets Inc.

     75,000,000

J.P. Morgan Securities Inc.

     25,000,000

Lazard Capital Markets LLC

     25,000,000

Lehman Brothers Inc.

     25,000,000

SunTrust Capital Markets, Inc.

     25,000,000       

Total

   $ 250,000,000       

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS L.L.P.

(i) The General Partner is the sole general partner of the Partnership with a
1.995% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all liens, encumbrances, security interests,
equities, charges or claims (A) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the General Partner
as debtor is on file with the Secretary of State of the State of Delaware,
(B) in respect of which a financing statement under the Uniform Commercial Code
of the State of Oklahoma naming the General Partner as debtor is on file with
the Oklahoma UCC Central Filing Office—Oklahoma County Clerk or (C) otherwise
known to such counsel, other than those created by or arising under the Delaware
LP Act or the Partnership Agreement.

(ii) The Incentive Distribution Rights and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement, and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by Section 17-607 of the Delaware LP Act); and IDR LP owns all
of the Incentive Distribution Rights free and clear of all liens, encumbrances,
security interests, equities, charges or claims (A) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming IDR LP as debtor is on file with the Secretary of State of the State of
Delaware, (B) in respect of which a financing statement under the Uniform
Commercial Code of the State of Oklahoma naming IDR LP as debtor is on file with
the Oklahoma UCC Central Filing Office—Oklahoma County Clerk or (C) otherwise
known to such counsel, other than those created by or arising under the Delaware
LP Act or the Partnership Agreement.

(iii) Each of the Magellan Parties has full right, power and authority to
execute and deliver the Debt Documents and to perform its obligations
thereunder; and all corporate, partnership or limited liability company action
required to be taken for the due and proper authorization, execution and
delivery of each of the Debt Documents and the consummation of the transactions
contemplated hereby and thereby has been duly and validly taken.

(iv) Each of the Original Indenture and the Supplemental Indenture has been duly
authorized, executed and delivered by the Partnership and, assuming due
execution and delivery thereof by the Trustee, the Indenture constitutes a valid
and legally binding agreement of the Partnership enforceable against the
Partnership in accordance with its terms, subject to the Enforceability
Exceptions.

(v) The Notes have been duly authorized, executed and delivered by the
Partnership and, when duly authenticated as provided in the Indenture and paid
for and delivered as provided in this Agreement, will be duly and validly issued
and outstanding

 

Exhibit A-1



--------------------------------------------------------------------------------

and will constitute valid and legally binding obligations of the Partnership
enforceable against the Partnership in accordance with their terms, subject to
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(vi) The Partnership is the sole member of OLP GP with a 100% member interest in
OLP GP; such member interest has been duly authorized and validly issued in
accordance with the OLP GP LLC Agreement, and is fully paid (to the extent
required under the OLP GP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
the Partnership owns such member interest free and clear of all liens,
encumbrances, security interests, equities, charges or claims (A) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Partnership as debtor is on file with the Secretary of State
of the State of Delaware, (B) in respect of which a financing statement under
the Uniform Commercial Code of the State of Oklahoma naming the Partnership as
debtor is on file with the Oklahoma UCC Central Filing Office—Oklahoma County
Clerk or (C) otherwise known to such counsel, other than those created by or
arising under the Delaware LLC Act or the OLP GP LLC Agreement.

(vii) OLP GP is the sole general partner of the Operating Partnership with a
0.001% general partner interest in the Operating Partnership; such general
partner interest has been duly authorized and validly issued in accordance with
the Operating Partnership Agreement; and OLP GP owns such general partner
interest free and clear of all liens, encumbrances, security interests, charges
or claims (A) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming OLP GP as debtor is on file with
the Secretary of State of the State of Delaware, (B) in respect of which a
financing statement under the Uniform Commercial Code of the State of Oklahoma
naming OLP GP as debtor is on file with the Oklahoma UCC Central Filing
Office—Oklahoma County Clerk or (C) otherwise known to such counsel, other than
those created by or arising under the Delaware LP Act or the Operating
Partnership Agreement.

(viii) The Partnership is the sole limited partner of the Operating Partnership
with a 99.999% limited partner interest in the Operating Partnership; such
limited partner interest has been duly authorized and validly issued in
accordance with the Operating Partnership Agreement and is fully paid (to the
extent required under the Operating Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Section 17-607 of the
Delaware LP Act); and the Partnership owns such limited partner interest free
and clear of all liens, encumbrances, security interests, charges or claims
(A) in respect of which a financing statement under the Uniform Commercial Code
of the State of Delaware naming the Partnership as debtor is on file with the
Secretary of State of the State of Delaware, (B) in respect of which a financing
statement under the Uniform Commercial Code of the State of Oklahoma naming the
Partnership as debtor is on file with the Oklahoma UCC Central Filing
Office—Oklahoma County Clerk or (C) otherwise known to such counsel, other than
those created by or arising under the Delaware LP Act or the Operating
Partnership Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

(ix) MPGP LLC is the sole general partner of each of MPL LP and MPT LP with a
0.001% general partner interest in each of MPL LP and MPT LP; each such general
partner interest has been duly authorized and validly issued in accordance with
the MPL LP Partnership Agreement and the MPT LP Partnership Agreement, as
applicable; and MPGP LLC owns each such general partner interest free and clear
of all liens, encumbrances, security interests, charges or claims (A) in respect
of which a financing statement under the Uniform Commercial Code of the State of
Delaware naming MPGP LLC as debtor is on file with the Secretary of State of the
State of Delaware, (B) in respect of which a financing statement under the
Uniform Commercial Code of the State of Oklahoma naming MPGP LLC as debtor is on
file with the Oklahoma UCC Central Filing Office—Oklahoma County Clerk or
(C) otherwise known to such counsel, other than those created by or arising
under (i) the Delaware LP Act or (ii) the MPL LP Partnership Agreement or the
MPT LP Partnership Agreement, as applicable.

(x) The Partnership is the sole limited partner of each of MPL LP and MPT LP
with a 99.999% limited partner interest in each of MPL LP and MPT LP; each such
limited partner interest has been duly authorized and validly issued in
accordance with the MPL LP Partnership Agreement and the MPT LP Partnership
Agreement, as applicable, and is fully paid (to the extent required under the
MPL LP Partnership Agreement and the MPT LP Partnership Agreement, as
applicable) and nonassessable (except as such nonassessability may be affected
by Section 17-607 of the Delaware LP Act); and the Partnership owns each such
limited partner interest free and clear of all liens, encumbrances, security
interests, charges or claims (A) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file with the Secretary of State of the State of Delaware, (B) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Oklahoma naming the Partnership as debtor is on file with the Oklahoma
UCC Central Filing Office—Oklahoma County Clerk or (C) otherwise known to such
counsel, other than those created by or arising under (i) the Delaware LP Act or
(ii) the MPL LP Partnership Agreement or the MPT LP Partnership Agreement, as
applicable.

(xi) The Partnership is the sole member of MPGP LLC with a 100% member interest
in MPGP LLC; such member interest has been duly authorized and validly issued in
accordance with the MPGP LLC Agreement, and is fully paid (to the extent
required under the MPGP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
the Partnership owns such member interest free and clear of all liens,
encumbrances, security interests, equities, charges or claims (A) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Partnership as debtor is on file with the Secretary of State
of the State of Delaware, (B) in respect of which a financing statement under
the Uniform Commercial Code of the State of Oklahoma naming the Partnership as
debtor is on file with the Oklahoma UCC Central Filing Office—Oklahoma County
Clerk or (C) otherwise known to such counsel, other than those created by or
arising under the Delaware LLC Act or the MPGP LLC Agreement.

 

Exhibit A-3



--------------------------------------------------------------------------------

(xii) MGG is the sole member of the General Partner with a 100% member interest
in the General Partner; such member interest has been duly authorized and
validly issued in accordance with the GP LLC Agreement, and is fully paid (to
the extent required under the GP LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware LLC
Act).

(xiii) The offering, issuance and sale by the Partnership of the Notes, the
execution, delivery and performance by the Magellan Parties of the Debt
Documents and the consummation of the transactions contemplated hereby have not
caused, and will not cause, as applicable, (A) a violation of the organizational
documents of any of the Partnership Entities, (B) a breach or violation of, or a
default under (or an event which, with notice or lapse of time or both, would
constitute such an event) any agreement filed as an exhibit to the Registration
Statement, the Partnership’s Annual Report on Form 10-K for the year ended
December 31, 2006 and any Current Report on Form 8-K filed by the Partnership
since January 1, 2007 or (C) any violation of any federal statute, law or
regulation, the laws of the State of New York, the laws of the State of Texas,
the Delaware LP Act, the Delaware LLC Act or the DGCL, excluding any federal or
state securities laws, or, to the knowledge of such counsel, any order,
judgment, decree or injunction of any federal, Delaware or New York court or
governmental agency or body directed to any of the Partnership Entities or any
of their properties in a proceeding to which any of them or their property is
subject, excluding in the case of clauses (B) and (C), any such breaches,
violations and defaults that would not have a material adverse effect on the
condition (financial or other), business, assets or results of operations of the
Partnership Group, taken as a whole.

(xiv) The statements contained in the Pricing Disclosure Package and the
Prospectus under the caption “Certain United States Federal Income Tax
Considerations,” insofar as they constitute descriptions of contracts or legal
proceedings or refer to statements of law or legal conclusions, are accurate and
complete in all material respects, and the Notes conform in all material
respects to the descriptions thereof contained in the Pricing Disclosure Package
and the Prospectus under the captions “Description of Notes” and “Description of
Our Debt Securities.”

(xv) The Registration Statement was declared effective under the Securities Act
as of the date and time specified in such opinion, the Prospectus was filed with
the Commission pursuant to the subparagraph of Rule 424(b) of the Rules and
Regulations specified in such opinion on the date specified therein and no stop
order suspending the effectiveness of, or any notice objecting to the use of,
the Registration Statement has been issued and, to the knowledge of such
counsel, no proceeding for that purpose is pending or threatened by the
Commission.

(xvi) The Registration Statement and the Prospectus and any further amendments
or supplements thereto made by the Partnership prior to the Delivery Date
(except for the financial statements and the notes and financial schedules and
other financial, statistical and accounting data included therein, as to which
such counsel need express no opinion) comply as to form in all material respects
with the requirements of the Securities Act and the Rules and Regulations.

 

Exhibit A-4



--------------------------------------------------------------------------------

(xvii) To the best of such counsel’s knowledge, there are no contracts or other
documents that are required to be described in the Prospectus or filed as
exhibits to the Registration Statement by the Securities Act or by the Rules and
Regulations that have not been described or filed as exhibits to the
Registration Statement.

(xviii) Neither the General Partner nor any member of the Partnership Group is
an “investment company” as defined in the Investment Company Act of 1940, as
amended.

Since such counsel has not conducted any independent investigation or
verification with regard to the information set forth in the Registration
Statement or Prospectus (except with respect to the opinions set forth herein),
such counsel is not (except as aforesaid) passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained therein. Such counsel has participated, however, in conferences with
officers and other representatives of the Partnership Entities, representatives
of the independent public accountants of the Partnership and the Underwriters’
Representative, at which the contents of the Registration Statement, the Pricing
Disclosure Package and the Prospectus and related matters were discussed. Based
on the foregoing (relying as to factual matters in respect of the determination
of materiality to a significant extent upon the statements of fact made by
officers and other representatives of the Partnership Entities), no facts have
come to such counsel’s attention that have led such counsel to believe that
(a) the Registration Statement, as of the Effective Date, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein not
misleading; (b) the Prospectus, as of its date or as of the Delivery Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (c) the Pricing Disclosure Package, as of the Applicable Time,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Such counsel,
however, expresses no opinion with respect to the financial statements and notes
and related schedules and other related financial, accounting and statistical
data included in the Registration Statement, the Prospectus or the Pricing
Disclosure Package, or any further amendment or supplement thereto or with
respect to the Form T-1 of the Trustee.

Such counsel’s opinion may be limited to matters governed by the federal laws of
the United States of America, the laws of the State of New York, the Delaware LP
Act and the Delaware LLC Act. Such counsel need not express any opinion with
respect to the title of any members of the Partnership Group to any of their
respective real or personal property or the accuracy of the descriptions or
references in the Registration Statement to any real or personal property, and
need not express any opinion with respect to state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any members
of the Partnership Group may be subject. Any references herein to such counsel’s
knowledge shall mean the knowledge of any of such counsel’s attorneys who have
devoted substantial time to the representation of the Partnership Entities.

 

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF GENERAL COUNSEL

(i) Each of the Partnership, the Operating Partnership, MPT LP, MPL LP and IDR
LP has been duly formed and is validly existing as a limited partnership under
the Delaware LP Act, is duly registered or qualified to do business and is in
good standing as a foreign limited partnership under the laws of the
jurisdictions set forth on Annex 2 to this Agreement, and to such counsel’s
knowledge, such jurisdictions are the only jurisdictions in which its ownership
or lease of property or the conduct of business requires such qualification,
except where the failure to so register or so qualify would not (A) have a
material adverse effect on the condition (financial or other), business, assets
or results of operations of the Partnership Group, taken as a whole, or
(B) subject the limited partners of the Partnership to any material liability or
disability; and each such partnership has all requisite partnership power and
authority necessary to own or hold its properties and assets and to conduct the
businesses in which it is engaged.

(ii) Each of the General Partner, OLP GP, MPGP LLC and IDR LLC has been duly
formed and is validly existing in good standing as a limited liability company
under the Delaware LLC Act, is duly registered or qualified to do business and
is in good standing as a foreign limited liability company under the laws of the
jurisdictions set forth on Annex 2 to this Agreement, and to such counsel’s
knowledge, such jurisdictions are the only jurisdictions in which its ownership
or lease of property or the conduct of business requires such qualification,
except where the failure to so register or so qualify would not (A) have a
material adverse effect on the condition (financial or other), business, assets,
results of operations of the Partnership Group, taken as a whole, or (B) subject
the limited partners of the Partnership to any material liability or disability;
and each such limited liability company has all requisite limited liability
company power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged.

(iii) The (1) offering, issuance and sale by the Partnership of the Notes,
(2) execution, delivery and performance of the Debt Documents by the Magellan
Parties and (3) consummation of the transactions contemplated by the Debt
Documents will not constitute or result in: (A) a violation of the
organizational documents of any Partnership Entity, (B) a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to or
by which the General Partner or any member of the Partnership Group is bound or
to which any of the property or assets of any member of the Partnership Group is
subject, or (C) any violation of any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the General Partner, any
member of the Partnership Group or any of the properties or assets of the
Partnership Group, excluding any federal or state securities laws, except in the
case of clauses (B) and (C) any such conflicts, breaches, violations or defaults
that would not have a material adverse effect on the condition (financial or
other), business, assets or results of operations of the Partnership Group,
taken as a whole.

(iv) Except for the registration of the Notes under the Securities Act and such
permits, consents, approvals, authorizations, orders, registrations, filings or
qualifications as may be required under the Trust Indenture Act and applicable
state securities laws in connection with the

 

Exhibit B-1



--------------------------------------------------------------------------------

purchase and distribution of the Notes by the Underwriters, no permit, consent,
approval, authorization or order of, or filing, registration or qualification
with, any such court or governmental agency or body is required for the
(1) execution, delivery and performance of the Debt Documents by the Magellan
Parties and (2) the consummation of the transactions contemplated by the Debt
Documents, except for such permits, consents, approvals, authorizations, orders,
registrations, filings or qualifications (A) as have been obtained or made, or
(B) that, if not so obtained or made, would not have a material adverse effect
on the condition (financial or other), business, assets or results of operations
of the Partnership Group, taken as a whole.

(v) To the best of such counsel’s knowledge and other than as set forth in the
Pricing Disclosure Package and the Prospectus, there are no legal or
governmental proceedings pending to which the General Partner or any member of
the Partnership Group is a party or to which any property or assets of the
Partnership Group is the subject which, if determined adversely to such party,
might reasonably be expected to have a material adverse effect on the
consolidated financial position, securityholders’ equity, results of operations,
business or prospects of the Partnership Group, taken as whole; and, to the best
of such counsel’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or by others.

(vi) This Agreement has been duly authorized, executed and delivered by each of
the Magellan Parties.

Any references herein to such counsel’s knowledge shall mean the knowledge of
such counsel and any of the attorneys who have devoted substantial time to the
representation of the Partnership Entities.

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX 1

Filed Pursuant to Rule 433

Registration No. 333-137166

April 12, 2007

MAGELLAN MIDSTREAM PARTNERS, L.P.

6.400% Notes due 2037

“The following information supplements the Preliminary Prospectus dated
April 12, 2007, filed

pursuant to Rule 433, Registration Statement No. 333-137166”

 

   

Issuer:

 

Magellan Midstream Partners, L.P.

   

Security Type:

 

Senior Unsecured Notes

   

Ratings (Moody’s / S&P):

 

Baa3 (Under Review for Possible Upgrade) /BBB (Stable Outlook)

   

Minimum Denomination:

 

$1,000

   

Pricing Date:

 

April 12, 2007

   

Settlement Date:

 

April 19, 2007

   

Maturity Date:

 

May 1, 2037

   

Principal Amount:

 

$250,000,000

   

Benchmark:

 

T 4.500% due February 15, 2036

   

Benchmark Yield:

 

4.933%

   

Re-offer Spread to Benchmark:

 

+ 150 bps

   

Re-offer Yield to Maturity:

 

6.433%

   

Coupon:

 

6.400%

   

Public Offering Price:

 

99.560%

   

Gross Spread:

 

0.875%

   

Optional Redemption:

 

Make whole call T + 25 bps

   

Interest Payment Dates:

 

May 1 and November 1, beginning November 1, 2007

   

CUSIP:

 

559080 AC0

   

ISIN:

 

US559080AC04

   

Joint Bookrunning Managers:

 

Wachovia Capital Markets, LLC

Citigroup Global Markets Inc.

   

Co-Managers:

 

J.P. Morgan Securities Inc.

Lazard Capital Markets LLC

Lehman Brothers Inc.

SunTrust Capital Markets, Inc.

************************

The issuer has filed a registration statement (including a base prospectus and a
prospectus supplement) with the U.S. Securities and Exchange Commission (SEC)
for the offering to which this communication relates. Before you invest, you
should read the prospectus supplement for this offering, the prospectus in that
registration statement and any other documents the issuer has filed with the SEC
for more complete information about the issuer and this offering. You may get
these documents for free by searching the SEC online data base (EDGAR) on the
SEC web site at http://www.sec.gov. Alternatively, the issuer, any underwriter
or any dealer participating in the offering will arrange to send you the
prospectus supplement and prospectus if you request it by calling toll-free
Wachovia Capital Markets, LLC at (866) 289-1262 or Citigroup Global Markets Inc.
at (877) 858-5407.

 

Annex 1-1



--------------------------------------------------------------------------------

ANNEX 2

Issuer Free Writing Prospectuses

other than those to which the Underwriters

provided their consent

None.

Annex 2-1

 



--------------------------------------------------------------------------------

ANNEX 3

JURISDICTIONS OF QUALIFICATION

 

Name of Entity

  

Jurisdiction of Qualification

Magellan GP, LLC

   Delaware, Arkansas, Illinois, Iowa, Kansas, Minnesota, Missouri, Nebraska,
North Carolina, North Dakota, Oklahoma, South Dakota, Texas, Wisconsin

Magellan Midstream Partners, L.P.

   Alabama, Arkansas, Colorado, Connecticut, Delaware, Georgia, Illinois, Iowa,
Kansas, Louisiana, Minnesota, Missouri, Nebraska, North Carolina, North Dakota,
Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Virginia, Wisconsin

Magellan Operating GP, LLC

   Delaware, Alabama, Arkansas, Connecticut, Georgia, Illinois, Iowa, Kansas,
Louisiana, Minnesota, Missouri, Nebraska, North Carolina, North Dakota,
Oklahoma, South Carolina, Tennessee, Texas, Virginia

Magellan Pipeline GP, LLC

   Delaware, Arkansas, Illinois, North Dakota, Oklahoma, South Dakota, Texas,
Wisconsin

Magellan Pipeline Company, LP

   Arkansas, Colorado, Delaware, Illinois, Iowa, Kansas, Minnesota, Missouri,
Nebraska, North Dakota, Oklahoma, South Dakota, Texas, Wisconsin

Magellan OLP, L.P.

   Delaware, Alabama, Arkansas, Connecticut, Georgia, Illinois, Iowa, Kansas,
Louisiana, Minnesota, Missouri, Nebraska, North Carolina, North Dakota,
Oklahoma, South Carolina, Tennessee, Texas, Virginia

Magellan NGL, LLC

   Delaware, Alabama, Arkansas, Connecticut, Georgia, Illinois, Iowa, Kansas,
Louisiana, Minnesota, Missouri, Nebraska, North Carolina, North Dakota,
Oklahoma, South Carolina, South Dakota, Tennessee, Texas, Virginia, Wisconsin

Annex 1-1



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of Qualification

Magellan Terminals Holdings, L.P.

   Delaware, Alabama, Arkansas, Connecticut, Georgia, Louisiana, Missouri, North
Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia

Magellan Ammonia Pipeline, L.P.

   Delaware, Iowa, Kansas, Minnesota, Nebraska, Oklahoma, Texas

Magellan Pipelines Holdings, L.P.

   Delaware, Illinois, Texas, Oklahoma

Magellan Asset Services, L.P.

   Delaware, Arkansas, Colorado, Illinois, Iowa, Kansas, Minnesota, Missouri,
Nebraska, North Dakota, Oklahoma, South Dakota, Texas, Wisconsin

Osage Pipe Line Company, LLC

   Delaware, Kansas, Oklahoma

Magellan Pipeline Terminals, L.P.

   Delaware, Colorado, Kansas, Oklahoma, Texas

Magellan IDR, L.P.

   Delaware, Oklahoma

Magellan IDR LP, LLC

   Delaware, Oklahoma

Annex 1-2